Citation Nr: 1031774	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in St. 
Petersburg, Florida that denied the Veteran's claim for service 
connection for bilateral hearing loss.

In April 2009, the Board remanded this case so that the Veteran 
could be provided with an opportunity for a Travel Board hearing.  
In September 2009, the Veteran testified during a Travel Board 
hearing before the undersigned.  A transcript of the proceeding 
has been associated with the claims file.

In November 2009, and in May 2010, this case was again remanded 
for further development.  Such development has been completed and 
associated with the claims file, and this case is returned to the 
Board for further review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is an approximate balance of positive and negative evidence 
as to whether the Veteran's bilateral hearing loss is related to 
service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for 
bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss is granted, as explained below.  As such, 
the Board finds that any error under the VCAA with regard to the 
Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or a disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  38 C.F.R. § 3.303(b) (2009).  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  Id.  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability, (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury, and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purpose of service connection.  
38 C.F.R. § 3.385 (2009). "[I]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent."  See id.

The Veteran served on active duty in the Navy from June 1944 to 
May 1946, including service in the Asiatic Pacific area during 
World War II.  See Record of Service (NAVPERS-553).  He claims 
that he incurred bilateral hearing loss as a result of acoustic 
trauma he experienced as a gunner's mate on a ship in the 
Pacific.  See, e.g., Board Hearing Transcript at 4.  The Veteran 
testified at the Board hearing that while serving aboard a ship 
in the Pacific, his ship patrolled islands that had been invaded, 
and his duties as a gunner's mate included operating three-inch 
caliber guns (although he testified he never engaged in combat).  
See id. at 4.  The Veteran testified that he fired a gun about 
twice per month, including during training sessions that lasted 
from 45 minutes to an hour.  See id. at 7-8.  Also, the Veteran 
testified that his ship engaged in depth charges (anti-submarine 
explosions) often, which the Veteran estimated were 50 to 60 feet 
away form his ship.  In light of the Veteran's occupational 
specialty in service as well as his testimony at the Board 
hearing, acoustic trauma is conceded by the Board.

A May 1946 separation examination report reflects the Veteran's 
hearing was measured as normal in both ears at 15/15 feet using a 
spoken and whispered voice.

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Board notes that the Veteran acknowledged on his August 2007 
claim that, at that time, he had never sought treatment for 
hearing loss.

A January 2008 private treatment record prepared by Dr. T.M. 
reflects that the Veteran presented as a new patient with 
complaints of decreased hearing sensitivity as well as tinnitus.  
Dr. T.M. noted that the Veteran reported a history of significant 
noise exposure in service, as well as a history of fungal otitis 
media (for which the Veteran has been service connected since May 
1946).  The Veteran also reported experiencing tinnitus (for 
which service connection was subsequently granted by way of a May 
2008 RO decision).  Dr. T.M. recorded diagnoses including hearing 
loss, and opined that the Veteran's hearing loss "is consistent 
with at least a partial noise-induced component."  A separate 
January 2008 private facility record (prepared that same day 
apparently next door to Dr. T.M.'s office at an audiological 
testing facility) includes audiographical data that the Board is 
not competent to interpret.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).

A June 2008 VA examination report reflects that the Veteran 
reported his history of acoustic trauma without hearing 
protection in service as well as his post-service occupational 
noise exposure as an iron worker.  Audiological testing was 
performed, and pure tone air conduction thresholds were recorded 
as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg
RIGHT
50
30
40
70
75
53.7
5
LEFT
45
30
65
75
75
61.2
5

Speech recognition ability was measured as 90 percent for the 
right ear and 84 percent for the left ear (using Maryland CNC 
word lists).  See 38 C.F.R. § 3.385.  The examiner recorded 
diagnoses of bilateral hearing loss and tinnitus.

A December 2009 VA examination report likewise reflects that the 
Veteran reported his history of acoustic trauma without hearing 
protection in service as well as his post-service occupational 
noise exposure as an iron worker.  Audiological testing was 
performed, and pure tone air conduction thresholds were recorded 
as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg
RIGHT
45
45
70
70
70
63.7
5
LEFT
50
45
50
60
60
53.7
5

Speech recognition ability was measured as 84 percent for the 
right ear and 80 percent for the left ear (using Maryland CNC 
word lists), although it was noted that testing was not completed 
at 40 decibels.  See 38 C.F.R. § 3.385.  A diagnosis of moderate 
to severe bilateral sensorineural hearing loss was recorded.  See 
report at 2 (top).

A June 2010 VA examination report reflects that the Veteran again 
reported his history of acoustic trauma without hearing 
protection in service as well as his post-service occupational 
noise exposure as an iron worker.  Audiological testing was 
performed, and pure tone air conduction thresholds were recorded 
as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg
RIGHT
50
30
65
65
65
56.2
5
LEFT
40
35
35
60
65
48.7
5

Speech recognition ability was measured as 88 percent for the 
right ear and 76 percent for the left ear (using Maryland CNC 
word lists).  See 38 C.F.R. § 3.385.  The examiner recorded a 
diagnosis of mild to moderately severe bilateral sensorineural 
hearing loss.

As all three of the above VA examination reports dated in June 
2008, December 2009, and June 2010 reflect that the Veteran's 
auditory thresholds exceeded 40 decibels for more than one 
frequency in both ears, the 38 C.F.R. § 3.385 criteria for a 
hearing loss disability have certainly been met bilaterally since 
at least June 2008.

The Board will now address whether the Veteran's bilateral 
hearing loss disability is related to service.

The June 2008 VA examiner opined that the Veteran's hearing loss 
was less likely than not caused by noise exposure in service.  
The examiner reasoned that the Veteran's occupational noise 
exposure, age, and/or general health were considered by her to be 
greater factors relating to the Veteran's hearing loss than his 
acoustic trauma experienced in service.

The December 2009 VA examiner, when prompted as to whether the 
Veteran's hearing loss was related to service, noted "I cannot 
resolve this issue without resort to mere speculation (how much 
of the hearing loss is due to military service versus non-
military service)."

The June 2010 VA examiner noted in her report that the Veteran 
reported that his occupational noise exposure "was nothing 
compared to the exposure he had in the service."  She also noted 
(as did the December 2009 examiner) that the whispered voice 
tests administered in service are insensitive to high frequency 
hearing loss, the type of hearing loss most commonly caused by 
noise exposure, and are not reliable evidence of normal hearing.  
The examiner opined that it was at least as likely as not that 
the Veteran's bilateral hearing loss was caused by or a result of 
in-service noise exposure.  She reasoned, among other things, 
that the Veteran had unprotected hearing (and noise exposure) 
both in service and in his post-service occupation, with 
"constantly worse hearing in the left ear at two hertz."

As discussed above, there are two conflicting VA opinions dated 
in June 2008 and June 2010 (as well as a speculative opinion that 
is not considered probative for purposes of this decision) 
regarding the etiology of the Veteran's bilateral hearing loss.  
Also, the Board is cognizant of the notation by the June 2010 
examiner that the whispered and spoken voice tests used at 
separation were unreliable, as well as the Court's holding in 
Hensley v. Brown, 5 Vet. App. 155 (1993), that a hearing loss 
disability (as defined by 38 C.F.R. § 3.385) need not be present 
at separation in order to be service-connected.

Therefore, having resolved doubt in favor of the Veteran, the 
Board will grant the Veteran's claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


